Citation Nr: 1639465	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Whether an overpayment of VA Chapter 33 education benefits in the amount of $9,361.24 was properly created.

2.  Entitlement to waiver of an overpayment of VA Chapter 33 education benefits in the amount of $9,361.24.    


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1991 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The evidence shows that the Veteran was awarded Chapter 33 educational benefits and enrolled in classes at the University of Alaska-Anchorage and two of its satellite campuses for the term beginning in January 2013.  He did not attend some of these classes and stopped attending the others soon after they had begun due to a demanding and stressful work schedule and stress related to his service-connected disabilities.   

2.  The Veteran was somewhat at fault for creation of the overpayment and was unjustly enriched through payment of the Chapter 33 benefits for classes he did not attend; recovery of the benefits would not defeat the purpose of the Chapter 33 program; and repayment of the debt is not shown to result in undue hardship.    


CONCLUSIONS OF LAW

1. The VA Chapter 33 educational debt was properly created.  38 U.S.C.A. 
 §§ 3323 (West 2014); 38 C.F.R. § 1.956, 21.9635(c) (2015).

2.  As recovery of the VA Chapter 33 educational debt is not against equity and good conscience, the criteria for waiver of the overpayment are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The issue of whether the underlying debt is valid is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

In this case, the Veteran was approved to use his Chapter 33 education benefits for courses taken at the University of Alaska Anchorage main campus (UAA) and at two of that university's satellite campuses, Matanuska-Susitna College (MSC) and Kodiak College (KC), during the spring term of 2013, from January 14, 2013 to May 6, 2013.  

Notably, the spring terms for MSC and KC were January 14, 2013 to May 6, 2013 and the spring term for UAA was from January 14, 2013 to May 4, 2013).  

At UAA, the Veteran was enrolled for 3 resident hours and 6 distance hours; at MSC, he was enrolled for 9 resident hours and at KC, he was enrolled for 3 distance hours.  As a result of these initial enrollments, the Veteran was awarded $375 for books and supplies for courses at MSC and $250 for books and supplies at UAA.  He was also awarded $491 for tuition and fees for the courses at KC and $1685 for tuition and fees at UAA.  Additionally, he was provided housing allowance funds in an overall amount of $7392.60.  

Subsequent to the above payments being processed, the RO received an initial notification from MSC that the Veteran's credit hours had been reduced from 9 to 3 effective January 14, 2013.

In a subsequent notification, MSC clarified that the Veteran had withdrawn from all hours before the beginning of the term.  

As a result, the evidence indicates that the Veteran was not charged any tuition and fees by MSC (and VA did not pay any tuition and fees for the Veteran).  The RO also received a notice from KC that the Veteran had withdrawn from all hours (i.e. 3 hours) effective January 15, 2013.  

Additionally, the RO received a notice from UAA that the Veteran's credit hours had been reduced from 3 resident and 6 distance hours to 6 distance hours only effective January 15, 2013; reduced from 6 distance hours to 3 distance hours effective January 25, 2013; and that the Veteran withdrew from the remaining 3 hours effective February 20, 2013.  As a result of these notifications, the RO discontinued the Veteran's Chapter 33 benefits and determined that he had been overpaid in a total amount of $9,361.24 (i.e. $1880.12 in tuition and fees; $125 in books and supplies and $7356.12 in housing assistance).  

The RO arrived at these figures by subtracting the prorated amount of assistance to which the Veteran was entitled to under the regulations governing eligibility, payment and discontinuance of Chapter 33 benefits based on his very short period of attendance during the spring 2103 term from the total amount of assistance it had provided for the spring term.  See e.g. 38 C.F.R. §§ 21.9635, 21.9640.  

The Board notes that while the Veteran is challenging the underlying validity of the debt assessed, this challenge is based on his assertion that he remained enrolled in at least some of the above courses and was thus entitled to Chapter 33 assistance for the entire duration of them rather than for his very short period of attendance.  He has not asserted that the RO committed any errors in calculating the numerical amount of the debt based on the underlying premise that the Veteran was not entitled to assistance beyond the point that he stopped attending the classes in question and the Board has not detected any such errors.  

Consequently, the analysis of the validity of the debt below will focus on whether the RO validly discontinued the Chapter 33 assistance at the point that the Veteran stopped attending the various courses, thus creating a valid overpayment.   

To determine whether the instant debt is valid, it is necessary to analyze specific statutory and regulatory provisions governing payment and discontinuation of benefits under Chapter 33 (i.e. the Post-9/11 GI Bill).  The Chapter 33 program was enacted by Congress in June 2008.  The statutory provisions have been codified at Title 38 U.S.C.A Chapter 33.  VA also promulgated regulations to implement the program in March 2009 and these are found at C.F.R. §§ 21.9500 -21.9770.  Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550, 21.9570.  There is no dispute in the present case that the Veteran meets the basic eligibility requirements for Chapter 33 "Post-9/11 GI Bill" educational benefits, as reflected in an initial June 2011 RO notification letter informing his of this disability.  

Rules concerning discontinuance of Chapter 33 benefits specifically pertinent to this case include the following: 

If an eligible individual's progress is unsatisfactory, his or her educational assistance will be discontinued effective the earlier of the following:

(1) The end of the month during which the institution of higher learning discontinues the eligible individual's enrollment; or

(2) The end of the month during which the eligible individual's progress becomes unsatisfactory according to the institution of higher learning's regularly established standards of progress, conduct, or attendance.  38 C.F.R. § 21.9635(j).  

If an eligible individual withdraws from all courses in a given term or does not satisfactorily complete any courses in a given term, benefits will be discontinued as follows: 

(1) If the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned.

(2) If the eligible individual withdraws from all courses with mitigating circumstances or withdraws from all courses for which a punitive grade is or will be assigned, VA will terminate educational assistance for--

(i) Residence training effective the last date of attendance; and

(ii) Independent study or distance learning effective on the official date of change in status under the practices of the institution of higher learning.

If more than one of the rules governing the effective date of discontinuance or reduction of benefits is involved, VA will reduce or discontinue educational assistance using the earliest of the applicable dates.  38 C.F.R. § 21.9635(a).  

Notably, a non-punitive grade is defined as any grade assigned for pursuit of a course, whether upon completion of the course or at the time of withdrawal from the course, which has the effect of excluding the course from any consideration in determining progress toward fulfillment of requirements for graduation.  No credit toward the school's requirements for graduation is granted for such a grade, nor does the grade affect any other criteria for graduation by the policies of the school, such as a grade point average.  See 38 C.F.R. § 4200 (j).
 
In contrast, a punitive grade is assigned for pursuit of a course which is used in determining the student's overall progress toward completion of the school's requirements for graduation.  Unlike the nonpunitive grade, the punitive grade does affect the criteria to be met by the student for graduation, i.e., it is a factor in computing the student's grade average or grade point average, for example.  For this reason it is not the same as an audited course, since it does have an effect upon the student's ability to meet the school's criteria for graduation.  See 38 C.F.R. § 4200 (k).

As noted above, all of the three schools involved with this case informed the RO that the Veteran had stopped attending or otherwise satisfactorily participating in all of the courses in which he had enrolled for the 2013 spring term (i.e. he withdrew).  

Upon receiving these notifications, the RO found that discontinuance of benefits applicable to these courses was required, either for the entire period in question (for the courses the Veteran never actually attended or for the majority of the period in question (for the courses the Veteran attended only for a very brief time).  Thus, the RO appropriately pro-rated its assessment of the educational benefits overpaid to the Veteran by factoring in the short amount of time that he attended some classes.  

The Veteran has argued that he did not "withdraw" from at least some of the courses in which he enrolled for the spring 2013 term.  

In this regard, in his notice of disagreement received in April 2014, he indicated that:

I did not reduce of withdraw from my term at UAA.  Instead, I chose to do what exactly two separate VA counselors stated I should do; despite my performance in those courses, I should stay enrolled to not mess up the VA benefits which were being paid on my behalf.  I did that.  I stayed enrolled in those classes.   

Additionally, in a statement accompanying his August 2014 Form 9, the Veteran elaborated that at the time he signed up for the 2013 spring term courses, he was also working full time as a 911 dispatcher for the municipality of Anchorage.  He noted that he felt he would be able to handle both his stressful career and his academic responsibilities successfully.  He also indicated that while he reviewed the course material throughout the semester, his rotating schedule as a dispatcher did not allow him to stay current on all assignments and ultimately the stress and rotating shifts of the dispatcher position, along with his service-connected depression and traumatic brain injury, did not allow him to manage both his work and academic responsibilities.  He reported that as a result, he called and spoke with a Veterans Affairs GI bill representative in February 2013 and informed the individual that he was struggling with the course load and stress from his work and asked for a recommendation in relation to his school activities.  The Veteran noted that the representative indicated that since VA had already paid UAA the GI bill benefits, the Veteran should remain enrolled in his classes and accept the resulting grades in order to avoid GI bill accounting issues.  

Thus, the Veteran remained enrolled but unfortunately did not receive a passing grade in any of his four courses.  He noted that in total, he remained enrolled in 4 courses (3 online and one in person).

To support the contention that he did not "withdraw" from the UAA courses, the Veteran submitted an unofficial transcript with labels on the top appearing to indicate that it refers to the Veteran's final grades for spring semester 2013 and that it was printed on November 25, 2013 at 1:58 p.m.  The document also indicates that the Veteran was enrolled at the undergraduate level in the UAA College of Health, BS degree program. The admission term was fall semester 2012 and the catalog term was also fall semester 2012.  The Veteran's major and department were listed as Pre-Major Nursing Science, Nursing/BS.  The Veteran's academic standing was: "Placed on Probation."  

The grades listed on the transcript with the abbreviated schools where the classes were held are as follows:
	
      Masterpieces of World Literature: F (KC)
	Technical Writing:			F (UAA)
	Local Places/Global Regions:
	An Introduction to Geography:	NB (UAA)
	History of Philosophy II:		F (UAA)

To the extent the Veteran is claiming that he continued to attend his classes beyond the dates the schools certified that he had withdrawn from them, the unofficial transcript does not substantiate this claim.  

Rather, it only indicates that the Veteran received three punitive grades and a no basis grade for the classes listed.  It does not tend to indicate that the Veteran continued to attend his classes past the very early dates that UAA and KC reported that he withdrew from attending.

Simply stated, it supports a finding that he received Fs for three of his classes and a no basis grade (NB) for the other class, not that he attened the classes.

Additionally, the Veteran's receipt of the no basis (NB) grade in the one class tends to support UAA's reporting that the Veteran's attendance terminated early in the spring term, as this grade is used to reflect that the student did not attend, or did not attend or progress sufficiently if order for a grade to be assigned.  (Concerning the definition and use of an NB grade, see https://catalog.uaa.alaska.edu/academicpoliciesprocesses/academicstandardsregulations/grading/#sthash.nujz7t8l.dpuf).  

Further, if, as it appears, the Veteran was simply seeking to show through submission of the transcript that he remained enrolled in his courses for spring semester 2013, he would have been better served by submitting an official transcript.  In this regard, it is not entirely clear that the unofficial transcript he submitted actually refers to the courses in which he was enrolled in the Spring Semester of 2013, as the catalog term listed on the transcript is "Fall Semester 2012."  

However, even if the Veteran did remain enrolled in the spring semester 2013 courses he cited, the RO validly assessed the instant overpayment.   In this regard, as alluded to above, the controlling regulations specifically indicate that if a Chapter 33 eligible individual is not disenrolled but his progress is unsatisfactory, his or her educational assistance will be discontinued effective the end of the month 
during which progress became unsatisfactory according to the schools' regularly established standards of progress, conduct, or attendance.  38 C.F.R. § 21.9635(j).  

In this case, it is evident that in regard to the courses in which the Veteran actually began taking during the spring 2013 term, his progress became unsatisfactory according to UAA standards as of the very early dates reported by schools.  This unsatisfactory progress was formally communicated by the schools to the RO through "Adjustment Change-In-Status Certifications."  

Notably, these communications indicate that the Veteran never actually began any of the courses for which he registered at MSC; withdrew from the 3 hours for which he was registered at KC on January 15, 2013; withdrew from 3 hours at UAA on January 15, 2013; withdrew from 3 hours at UAA on January 25, 2013; and withdrew from the remaining 3 hours at UAA on February 20, 2013.  

As noted, the Veteran has asserted that the school's certifications are in error in relation to the UAA classes and the KC class, indicating that he remain enrolled in these courses for the full term and thus, never "withdrew."  However, he has not alleged that he continued to attend the classes beyond the "withdrawal" dates noted by the schools nor has he alleged that his progress otherwise remained satisfactory beyond these dates.  Also, while he very generally indicated that he "reviewed the material throughout the semester", he also affirmatively reported that he did not stay current on all assignments due to his busy and stressful work schedule and the challenges he faced from his service-connected disabilities.  

Consequently, even if the Veteran did not withdrawal in the formal sense by disenrolling from the remaining 4 courses, given the schools' affirmative certifications that the Veteran withdrew as of the dates attended; and given no indication in the record or specific assertion by the Veteran that he attended any of the classes beyond the certified "withdrawal" dates or that his progress was otherwise satisfactory beyond these dates, the weight of the evidence indicates his progress was unsatisfactory as of the certified withdrawal dates.  

Accordingly, the RO appropriately relied on these certified withdrawal dates as the basis for discontinuing the Veteran's Chapter 33 benefits and in turn, validly assessed the Veteran the instant overpayment.  38 C.F.R. § 21.9635; See also Alemany v. Brown, 9 Vet. App. 518 (1996).

Alternatively, the provisions of 38 C.F.R. § 21.9635(d) specifically contemplate a situation such as the Veteran's where a Chapter 33 beneficiary remains enrolled in courses but is still considered as having withdrawn because the individual stopped attending, did not successfully complete any of the courses and received punitive or non-punitive grades.  In this regard, the evidence shows that within the meaning of this controlling regulation, the Veteran remained enrolled in 4 courses but withdrew from them (i.e. stopped attending or otherwise satisfactorily participating in them) early in the term.  Punitive grades (i.e. F's) were assigned for three of the courses and a non-punitive grade (i.e. NB) was assigned in the remaining course. There were mitigating circumstances for all the withdrawals (including the course for which the non-punitive grade was assigned) as the Veteran was dealing with job stress and stress from his service-connected disabilities.  Thus, this provision provides an alternative basis for finding that the RO appropriately discontinued the Chapter 33 benefits based on the withdrawal certifications provided by the schools, and validly assessed the Veteran with the instant overpayment.  Id. 

As mentioned above, the Veteran has reported that he specifically informed a "Veterans Affairs GI bill representative" in February 2013 that he was struggling with his course load and that this representative advised him that since VA had already paid out the GI bill benefits, the Veteran should remain enrolled in his classes and accept the resulting grades in order to avoid GI bill accounting issues.  He has also noted speaking to counselors who apparently gave him similar advice.  It is not clear from the record whether these individuals were VA employees; employees of one or more of the schools; or individuals who work for other organizations.  It is also unclear whether the representative and counselors in question were aware of the specific level of difficulty the Veteran was experiencing and that as of the beginning of February 2013, he had stopped attending all but one of his classes.  

In any case, no matter how well-intentioned VA personnel are in providing potentially erroneous advice (assuming any of the advice in question was provided by a VA or other government employee, which is very unclear in this case), it does not negate the requirements of the law.  See McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

In sum, because the Veteran withdrew from the Spring 2013 MSC courses before the beginning of the term; stopped attending or otherwise progressing in a satisfactory manner in the remaining UAA and KC courses as of January 15, 2013, January 25, 2013 and February 20, 2013 respectively; and received 3 punitive grades and one non-punitive grade for the non-MSC courses under mitigating circumstances, the instant overpayment of Chapter 33 educational benefits was properly created.  

Regarding potential waiver of the overpayment, the following criteria apply:

There shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience. 38 C.F.R. § 1.962.  Also, granting of a waiver is precluded in any case where there is an indication of fraud, misrepresentation of a material fact on the part of the debtor, or bad faith.  38 C.F.R. §§  1.962 (b), 1.965(n).  Such an indication of fraud, misrepresentation or bad faith in relation to the request for waiver is not shown in this case.  

The standard of "Equity and Good Conscience," will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the individual who has been assessed the overpayment and the Government.  38 C.F.R. § 1.965 (a). 

In making the determination of whether recovery is or is not against equity and good conscience, consideration will be given to the following elements, which are not meant to be all inclusive:

 (1) Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 

 (2) Balancing of faults.  Weighing fault of debtor against Department of Veterans Affairs fault. 

 (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

 (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

 (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

 (6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965 (a). 

Considering the factors listed above in conjunction with the evidence as a whole, the Veteran is somewhat at fault in creating the debt in this case because he enrolled in an unrealistically high course load given that he was working full-time and given his service-connected disabilities.  Also, while he has made a non-specific reference to consulting a GI bill representative and VA counselors, there is no indication that he notified the RO that he had stopped attending his courses at any time prior to VA being informed by the schools that he was no longer attending.  In the meantime, he continued to receive his monthly Chapter 33 housing allowance.  On the other hand, there is no indication of any significant fault on the part of the RO.  It simply acted upon the information it was provided from the schools and the Veteran to award the benefits, subsequently discontinue them and subsequently assess the valid overpayment.  

Additionally, there is some unjust enrichment involved in this case, as the Veteran received a significant amount of monthly housing assistance even after he stopped attending (or otherwise participating satisfactorily) in the Spring 2013 courses.  Thus, as the basis for this benefit was to provide assistance to a Chapter 33 student who was satisfactorily attending and participating in his coursework, the Veteran received these monies unjustly.  Further, the evidence indicates that it would not be an undue hardship to collect the overpayment in this case, at least according to a reasonable repayment plan.  In this regard, the Veteran's November 2013 financial status report indicates that his total household income (i.e. from him and his spouse) exceeds his total household expenses.  

Moreover, recovery of the debt would not defeat the purpose of the Chapter 33 program as it is designed to provide benefits only during times when a Veteran is attending courses or otherwise satisfactorily pursuing his educational program.  Also, a significant change in position of the Veteran through relinquishment of a valuable right or incurrence of a legal obligation is neither shown nor alleged.  Additionally, the Board does not find that any factors other than those discussed above weigh significantly in the instant determination.  In sum, with consideration of all the applicable factors, recovery of the debt is not against equity and good conscience.  38 C.F.R. § 1.965 (a). 

The Board empathizes with the challenge the Veteran faced in working in a highly stressful job with difficult and variable hours and managing the stress and other symptomatology associated with his disabilities, while at the same time attempting to complete an ambitious educational program.  However, it is bound to follow the controlling law and regulations.  Because application of this authority to the evidence of record indicates that the Chapter 33 overpayment was validly created and that circumstances necessary for waiver of the debt are not present, the Board does not have a basis for granting this appeal.   

II.  Due Process

As a final matter, VA's duties to notify and assist (commonly referred to as "VCAA") do not apply where validity of the debt and waiver of overpayment are at issue.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Otherwise, the Board finds that the Veteran has been afforded full due process in this matter.  A debtor has the right to notification of the debts, the specific reasons for the debt, and his rights and remedies.  See 38 C.F.R. § 1.911 (d).  His appeal rights consist of the right to informally dispute the existence or amount of a debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the VA decision underlying the debt.  38 C.F.R. § 1.911 (c).  Here, the Veteran has been notified of all of these rights and has been given a meaningful opportunity to exercise them.  Thus, the Board finds that the underlying due process requirements have been satisfied and it will proceed to issue its decision.  

ORDER

As the overpayment of VA Chapter 33 education benefits in the amount of $9,361.24 was properly created, the Veteran's debt is valid.  

Waiver of the overpayment of VA Chapter 33 education benefits in the amount of $9,361.24 is denied.      


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


